DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered. 
Claims 1, 3, 4, 6, 8, 9 and 11, are pending and being examined.

Response to Amendment
The previous rejections are modified in the light of the Applicant’s amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites that the “resin composition” has a total light transmittance of 85% or more. However, the Applicant’s specification states that it is a “film having a thickness 75 µm formed from the resin composition” that has a total light transmittance of 85% or more. It  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims  1, 3, 4, 6, 8, 9, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/098428 A1 in which US 2016/0303766 A1 to Kobayashi et al. is used as an English equivalent (hereinafter Kobayashi), and in further view of JP 2010-077398 A to Saito et al. (hereinafter Saito).

Regarding claims 1, 3, 4, 8, 9 and 11, Kobayashi teaches a transparent resin composition comprising a molten mixture of polycarbonate resin and acrylic resin (See abstract), used in the field of automobiles, electronic devices and houses (para 5). Kobayashi further teaches the transparent resin composition is obtained by the process of continuously melt kneading the polycarbonate used in an amount of 95-60 wt% and the acrylic resin is used in an amount of 5-40 wt% in a twin-extruder to form a molten resin mixture, which is then further supplied from the twin-extruder to a single-screw extruder to be processed and discharged to form the transparent resin composition, (para 13-18), which meets the claimed weight ratio. The above twin-extruder and intermediate molten resin mixture meets the claimed resin composition and 
Kobayashi does not explicitly teach the polycarbonate with the claimed (a-1) and (a-2) unit.
However, Saito teaches a polycarbonate resin with high biogenic material and excellent low water absorptivity, heat resistance and processibility (See abstract), used in the field of sheets for automobile, optics and/or optical components (para 13 and 65), which is in the same field of use as cited above Kobayashi, and further teaches the polycarbonate can be mixed with other resins such as polyacrylic (para 44), which demonstrates that it is compatible with the acrylic resin cited above in Kobayashi. Saito also teaches polycarbonate resin comprising 30-100 mol% of an ether diol and 0-70 mol% of a diol, and a diphenyl carbonate, (para 12). The 30-100 mol% ether diol can be Isosorbide, (Example 8, para 29 and 60), and the 0-70 mol% of diol can be 3,9-bis(2-hydroxy-1,1-dimethylethyl ester)-2,4,8,10-tetraoxaspiro(5,5)undecane, (Example 8, para 17 and 60). Saito also teaches the polycarbonate resin can have a specific viscosity of 0.20-0.60 (See abstract and para 12), which overlaps and meets the claimed specific viscosity range. The above Isosorbide meets the claimed (a-1) and the above tetraoxaspiro(5,5)undecane meets the claimed (a-2), cited in claims 1, and 8, and in the above 30-100 mol% of (a-1) and 0-70 mol% of (a-2) overlaps and meets the claimed molar ratio (a-1/a-2) of 40/60-85/15 which correlates 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the polycarbonate resin of Saito for the polycarbonate resin in Kobayashi because Saito teaches the same field of thermoplastics for use in optical or automobile parts use as cited above Kobayashi, Saito further teaches the polycarbonate can be mixed with other resins such as polyacrylic (para 44), which demonstrates that it is compatible with the acrylic resin cited above in Kobayashi, and Saito further teaches the polycarbonate has low water absorbability, heat resistance, and molding workability. (para 13).
The combination of Kobayashi and Saito is silent regarding the properties of composition such as the total light transmittance, glass transition, the surface hardness, and the photoelastic coefficient cited in claims 1, 3 and 4.
However, the resin composition taught by the obvious combination of Kobayashi and Saito is substantially identical to the claimed composition. Specifically, Kobayashi teaches the same Acrypet VH001 acrylic resin as used by the Applicant in their Examples, with the weight amounts of acrylic resin and polycarbonate, and Saito teaches the same polycarbonate with the (a-1) and (a-2) formulas, molar ratio (a-1/a-2), and with the claimed specific viscosity. Furthermore, the Applicant cites in para 65-67 of their specification that the surface hardness and glass transition properties are dependent on the weight ratio of the polycarbonate and acrylic resin blend, and as shown by the Applicant’s comparative examples 2-4, and the transparency is dependent upon the molar ratio (a-1/a-2) of the polycarbonate.

Regarding the “consisting of melt mixing the polycarbonate resin (A) and the acrylic resin (B) in a twin-screw extruder,” of claim 11, as cited above, Kobayashi teaches the “molten resin mixture” is produced in a twin-screw extruder and thus, the intermediate of the molten resin mixture meets the claimed resin composition obtained by the step consisting of melt mixing in a twin-screw extruder.


Regarding claim 6, the combination of Kobayashi and Saito teaches claim 1.
Kobayashi is silent regarding the melt flow properties of the acrylic resin of Acrypet VH001.
However, Kobayashi teaches the exact same Acrypet VH001 acrylic resin as used by the Applicant in their Examples.
Thus, one skilled in the art would have a reasonable expectation that the Acrypet VH001 of Kobayashi to have the claimed melt flow because is the exact same Acrypet VH001 acrylic resin as used by the Applicant in their Examples. “[p]roducts of identical chemical composition . 

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.
On page 5-6, the Applicant argues that the resin composition has a total light transmittance of 85% or more and that Kobayashi teaches using both a twin-screw extruder and a single-screw extruder. This is not persuasive because, as cited above, the claim is only directed to a “resin composition” and Kobayashi teaches that a “molten resin mixture” is obtained by melt mixing the polycarbonate and acrylic resin in a twin extruder first. Although, Kobayashi does teach further supplying the molten resin mixture into a single screw extruder, the intermediate product of the molten resin mixture in Kobayashi does meet the resin composition and the twin-screw extruder.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Furthermore, it appears that the transparency properties are not from the resin composition obtained from the twin extruder. According to the Applicant’s specification, the resin composition is obtained by melt-kneading the components and first twin-extruded to form “pellets”. These pellets are then further twin-extruded to form a “film” which the transparency is measured. It appears that the transparency properties entails forming a “film” from the resin composition by twin-extrusion and not just a “resin composition.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a method of forming a film having a transparency of 85% or more consisting of melt mixing the resin composition of claim 1 in a twin-screw extruder…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766